Name: Council Regulation (EEC) No 3689/81 of 15 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Republic of Romania amending certain Annexes to the Agreement on trade in industrial products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 369/ 12 Official Journal of the European Communities 24. 12. 81 COUNCIL REGULATION (EEC) No 3689/81 of 15 December 1981 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Republic of Romania amending certain Annexes to the Agreement on trade in industrial products THE COUNCIL OF THE EUROPEAN COMMUNITIES, ment ; whereas, account being taken of Article 3 of the said Agreement, the measures in question should be adopted, HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Socialist Republic of Romania amending certain Annexes to the Agreement on trade in industrial products is hereby approved on behalf of the Commu ­ nity. The text of the Agreement in the form of an exchange of letters is attached to this Regulation . Article 2 Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas the Joint Committee established by the Agreement between the European Economic Commu ­ nity and the Socialist Republic of Romania of 28 July 1980 (') met in Brussels on 3 and 4 November 1981 ; whereas upon completion of its work it recommended that, among other measures, in the Annexes to the Protocol on the application of Article 4 of the Agree ­ ment between the European Economic Community and the Socialist Republic of Romania on trade in industrial products (2), the list of products should be extended and some of the amounts relating thereto should be increased ; Whereas the said Protocol provides that amendments to the Annexes thereto recommended by the Joint Committee should be notified by an exchange of letters between the parties ; Whereas, following the examination of the various aspects of the measures recommended by the Joint Committee, action should be taken thereon , account being taken of the relevant provisions of the Agree ­ ment on trade in industrial products ; Whereas the Joint Committee also proposed that new products should be inserted in Annex II (e) to exchange of letters No 2 attached to the said Agree ­ The President of the Council is hereby authorized to designate the person empowered to sign the Agree ­ ment in the form of an exchange of letters in order to bind the Community. Article 3 The amendment of the Annexes referred to in Article 1 shall apply from 1 January 1982, provided that the Agreement in the form of an exchange of letters has entered into force by that date . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1981 . For the Council The President D. HOWELL (') OJ No L 352, 29 . 12. 1980, p . 2 . P OJ No L 352, 29 . 12. 1980 , p . 5 .